Citation Nr: 1621346	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-44 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  

3.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder [anxiety disorder/posttraumatic stress disorder (PTSD)] prior to July 17, 2012, and in excess of 50 percent from that date.  

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2015, the Board rendered a final decision on the matter of entitlement to a dependency allowance and remanded the matters currently shown on the cover page to the RO for further development.


FINDINGS OF FACT

1.  The Veteran's current hypertension disorder was not manifest in service or to a degree of 10 percent within 1 year of separation, is unrelated to service, and was not caused or aggravated by a service-connected disability, including diabetes mellitus.  

2.  The Veteran's current erectile dysfunction disorder was not manifest in service, is unrelated to service, and was not caused or aggravated by a service-connected disability, including diabetes mellitus.  

3.  Prior to July 17, 2012, the Veteran's acquired psychiatric disorder did not produce occupational and social impairment with reduced reliability and productivity.

4.  From July 17, 2012, the Veteran's acquired psychiatric disorder did not produce occupational and social impairment with deficiencies in most areas.  

5.  The Veteran's service-connected disabilities do not prevent him from securing and following all forms of substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for a rating in excess of 30 percent for an acquired psychiatric disorder prior to July 17, 2012 and in excess of 50 percent for it from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9413 (2015).

4.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in August 2007, November 2008, and/or November 2013, and the claims were subsequently adjudicated or readjudicated.  Mayfield, 444 F.3d at 1333.  No further notice for the acquired psychiatric disorder claim could be necessary as service connection has been granted and downstream notice is not necessary.  Dingess.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2007, 2009, 2011, 2012, and 2015; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to rate the psychiatric disability at issue, and show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence for the service connection claims.  There is sufficient evidence of record to decide the TDIU claim.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims record.  The representative contended in January 2016 that there was no evidence that VA requested or received updated VA outpatient treatment records as had been ordered in the Board's January 2015 remand.  However, the record shows that that they were considered during the June 2015 VA examinations (when review of CPRS, which they were on, was mentioned) and that they were shortly thereafter incorporated into the record on VBMS for adjudication purposes.  The representative also noted that there was no medical opinion rendered on the matter of whether service-connected disabilities other than the Veteran's service-connected diabetes mellitus aggravated the Veteran's hypertension or erectile dysfunction.  However, no other service-connected disability is claimed or otherwise suggested to have done this.  To the contrary, only diabetes mellitus was mentioned in the October 2008 and May 2009 statements from the Veteran.  The Board finds that the examinations of record are adequate under the circumstances.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (the law does not require a useless act) and Gobber v. Derwinski, 2 Vet. App. 470 (1992) (the law does not require a fishing expedition to find evidence which might support a claim).

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Hypertension and erectile dysfunction claims

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service treatment records are silent for reference to hypertension and erectile dysfunction.   On service discharge examination in April 1971, the Veteran reported that his condition was good, and he was clinically normal.  

An August 2007 VA examination report shows that the examiner reviewed the record.  The examiner noted that the Veteran's hypertension was diagnosed in 2002; that he had hypogonadism and low testosterone level in 2001, noted at the time of an erectile dysfunction evaluation in August 2001; that testosterone injections were helpful to a degree, that Viagra in addition had permitted sexual intercourse, and that his diabetes mellitus had its onset in April 2006.  The examiner reasoned that the Veteran's hypertension was not a complication of diabetes mellitus, as it preceded the diagnosis of diabetes mellitus by years.  The examiner's rationale also was that the Veteran had no symptoms of diabetic nephropathy.  

A VA examiner in January 2009 reviewed the record and concluded that the Veteran's erectile dysfunction was not a complication of his diabetes mellitus, as it had its onset prior to the onset of his diabetes mellitus, and also because the Veteran was being treated for hypogonadism.  His erectile dysfunction had not been worsened or increased by the Veteran's diabetes mellitus either.  His hypogonadism was not a complication of his diabetes mellitus, as it had its onset prior to the onset of his diabetes mellitus, and it was not worsened or increased by the Veteran's diabetes mellitus.  

In November 2011, a VA examiner had the opportunity to indicate that the Veteran's erectile dysfunction and hypertension were at least as likely as not due to his diabetes mellitus, by checking a box, but did not do so, whereas the examiner did check a box indicating that the Veteran had diabetic peripheral neuropathy as a complication of his diabetes mellitus.  

In June 2015, a VA examiner reviewed the Veteran's record and found that it was less likely than not that the Veteran's hypertension had its onset in service or was caused or permanently aggravated by service.  The reasons were that review of the Veteran's service medical records showed no documentation of hypertension in service, the service discharge examination did not support that the Veteran was diagnosed to have hypertension in service or had hypertension in service, and there were no medical records to support the claimed hypertension condition in the years immediately after service.  Instead, medical records show that the Veteran's hypertension was first diagnosed in 2002.  The examiner also found that it was less likely than not that the Veteran's hypertension was permanently aggravated by any of the Veteran's service-connected disabilities, including his diabetes mellitus.  The reasons were that the record was reviewed by the examiner, and there was no documentation of a hypertensive crisis, hypertensive heart disease, or renal failure as manifested by a serum creatinine of over 3.0 mg/dl/dl.   

The VA examiner in June 2015 also found that it was less likely than not that the Veteran's erectile dysfunction had its onset in service or was caused or permanently aggravated by service.  The reasons were that all the evidence was reviewed, and the service medical records did not show documentation of the claimed erectile dysfunction during service, and there were no medical records to support the claimed erectile dysfunction in the years immediately after service.  Medical records show that it was first diagnosed in 2001.  The examiner also found that it was less likely than not that the Veteran's erectile dysfunction was permanently aggravated by the Veteran's service-connected disabilities, such as diabetes mellitus.  The reasons were that all evidence had been reviewed, and the record showed that his diabetes mellitus was well controlled until 2015.  He already had a preexisting complete erectile dysfunction prior to the onset of diabetes mellitus and required the use of treatment for erectile dysfunction prior to the diagnosis of diabetes mellitus in 2006.   

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current hypertension disability.  The evidence including the service treatment records and June 2015 VA examination report shows that it was not manifest in service or to a degree of 10 percent within 1 year of separation and that it is unrelated to service.  Instead, it was first manifest many years after service, without relationship to service being claimed or shown.  Additionally, the evidence shows that it was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  It preexisted his diabetes mellitus by several years, and so it could not have been caused by it.  Additionally, the VA examiner in June 2015 indicated that it had not been aggravated by any of the Veteran's service-connected disabilities, including his diabetes mellitus, and satisfactorily explained his reasons for that opinion, noting that there had been no hypertensive crisis, hypertensive heart disease, or renal failure that could have aggravated it.   

Also based on the evidence, the Board finds that service connection is not warranted for the Veteran's erectile dysfunction.  The evidence including the service treatment records and June 2015 VA examination report shows that it was not manifest in service and that it is unrelated to service.  Additionally, the evidence shows that it was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  It preexisted his diabetes mellitus by several years, and so it could not have been caused by it.  Additionally, the VA examiner in June 2015 indicated that it had not been aggravated by any of the Veteran's service-connected disabilities, including his diabetes mellitus, and satisfactorily explained his reasons for that opinion, noting that the Veteran's diabetes mellitus had been well controlled until 2015, whereas the Veteran had had a complete erectile dysfunction prior to the onset of his diabetes mellitus and required the use of treatment for erectile dysfunction prior to the diagnosis of diabetes mellitus in 2006.

Psychiatric disorder rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's current claim for compensation for his acquired psychiatric disorder was received in June 2007 and his acquired psychiatric disorder has been rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 9413 prior to July 17, 2012 and as 50 percent disabling from that date under Diagnostic Code 9411.  

The disorder is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders.  Under that rating criteria, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week;, difficulty in understanding complex commands; impairment of short- and long-term memory, (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).
 
GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

On VA psychiatric examination in August 2007, the Veteran's history was reviewed and he was examined.  It was noted that he married his 4th wife in 2002 and that they continued to be married.  His 3rd wife had died of cancer.  His current wife and he had a good relationship, although at times his wife had problems with his behavior, such as not being very affectionate, being easily upset, and being critical of her.  He stated that he did not have many friends, but that he did have some that lived out of state.  He described himself as a loner.  He stated that he did not go out of his way to make friends, and that it took him a long time to get close to people.  He joined a bowling league in the past year, and also liked cars, collecting coins, and outdoor activities such as fishing.  He had no history of suicide attempts and had not been assaultive since assaulting his 3rd wife on one occasion.  He had no contact with his biological children.  He reported that he feels on edge and is quick tempered.  He attributed low energy to his work situation.  He reported a paranoid feeling about people, and that he avoided people and had a difficult time holding a conversation.  He usually found himself sitting in a corner in social situations due to fear of rejection.  He stated that he did not feel comfortable with a lot of people around and that he had to sit with his back to the wall so that he could observe his surroundings.  

On mental status examination, the Veteran was clean and casually dressed and had clear, coherent speech and was cooperative and friendly towards the examiner.  His affect was constricted, and he was tearful at the end of the session.  He described his mood as being an 8 out of 10, with 10 being the best.  This seemed incongruent to his dysthymic affect.  He was able to do serial 7s forwards and backward, and was oriented to person, time, and place.  His thought content and processes were unremarkable.  He had no delusions, hallucinations, or obsessive/ritualistic behavior, and understood the outcome of behavior and had average intelligence.  He reported infrequent panic attacks but denied homicidal and suicidal thoughts.  He admitted to poor impulse control and said that he felt embarrassed after losing his temper and indicated that he had really been trying hard to control his temper.  He was able to maintain minimal personal hygiene.  His memory was essentially normal.  His GAF was found to be 60.  The examiner indicated that there was not total occupational and social impairment due to mental disorder symptoms.  However, there were deficiencies in judgment, thinking, mood, family relations, work, and mood, and there was reduced reliability and productivity due to the mental disorder.  The examiner stated that the Veteran's social and occupational impairment seemed mostly related to an avoidant personality disorder stemming from childhood development that included physical abuse, lack of parental affection, and difficulties in school related to his speech.  The Veteran's current anxious and depressed mood appeared related to an adjustment reaction due to some stress in his work setting.  

On VA evaluation in June 2008, the Veteran reported increasing problems with irritability, especially with his wife.  He reported no interest in doing anything, but he talked with his neighbor now and then.  He felt people were out to get him, and he was not happy.   He felt that it was difficult to deal with his wife when she got on him repeatedly, and he indicated that he was always negative.  He liked his job and had a dog.  He liked fishing a lot, and was thinking of taking up golf.  He also collected coins and pocket knives.  On mental status examination, he was alert and fully oriented and was dressed and behaved appropriately and in a friendly manner.  His speech was of normal pace and volume, and his thought processes were relevant and abstract.  His affect was full range with an occasional chuckle.  He had no active suicidal or homicidal ideation.  He stated that he felt lost or helpless at times.  There were no overt signs of psychosis.  The diagnosis was affective disorder with some PTSD symptoms.  The GAF was.  An October 2008 treatment record notes similar findings clinically and that his current mood had improved, noting improvement in his overall anger level since a prior appointment.  The GAF was 65, and the diagnoses were anxiety disorder; mood disorder.  Another report from later in October 2008 was similar.  The Veteran had a GAF of 65 on outpatient treatment in January 2009.  An April 2009 report also contains a GAF of 65.  An August 2009 VA outpatient treatment record notes that the Veteran was having a hard time coping with his previous wife's cancer and death.  He was tearful at times.  The GAF was 50 then and 65 in September 2009, when a mental status examination was essentially normal with a full range of affect.  In October 2009, he was managing his anxiety symptoms better, his affect was brighter, and his GAF was 57.  In February 2010, it was noted that the Veteran's medication had been increased in November 2009 and his symptomatology was reportedly better.  He had been active in the American Legion.  His mental status examination was essentially normal, and his GAF was 65 then and in May 2010.  In February, June, July, and December 2011, and in April 2012, the Veteran's mental status examination was essentially normal, except for mild irritability.  His GAF was 55 in June, July, and December 2011, and in April 2012.  The Veteran was in Vet Center treatment after this, with notes indicating that he was being social with others and had some anxiety, and essentially normal mental status examination findings.    

On VA psychiatric examination in November 2012, it was reported that the Veteran lived in his home and that his fiancée lived where he used to.  She visited frequently.  The Veteran did not work and mostly preferred to stay home.  He had 2 dogs which were good companions.  He enjoyed fishing and riding his motorcycle.  He bowled in a bowling league once a week, and attended church.  He ate out most days in a quiet restaurant near his house.  He reported that he had difficulty making friends but had recently met another Veteran that he liked, at the Vet Center.  He endorsed ongoing depressive ideation, anxiety, and a sense of estrangement from others, and reported great difficulty making friends and that he did not like to be in crowds.  He reported that he was hypervigilant and startled easily, and that he was very irritable and had recurrent nightmares about Vietnam up to 3 times a week and a few panic attacks per month.  It was reported that he had a depressed mood, anxiety, suspiciousness, panic attacks, sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner diagnosed PTSD, indicated that there were no other mental disorders diagnosed, and assigned a GAF of 58.  She indicated that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation best summarized his level of occupational and social impairment with regard to all mental diagnoses.  

On Vet Center evaluation in December 2012, the Veteran was in a bowling league and had been certified in SCUBA with another Veteran.  He had been going to the gym.  His speech and thought processes were clear.  Then and in January 2013, the Veteran reported anxiety and had a slightly constricted affect.  

On VA psychiatric examination in June 2015, the Veteran reported depression and that he no longer had friends due to feeling paranoid and not being able to get close to people.  He reported a poor concentration level and getting upset with himself due to not having a life.  He felt paranoid in his home, and on guard.  He denied having a social life except for his peer support group.  He reported difficulty with crowds and large groups; and having trust issues.  He reported that he would become so angry that he found it difficult letting go and moving on.  He reported a low tolerance level, especially during stressful or confrontational events.  He reported not feeling safe in a restaurant and having to watch his back.  He reported road rage and found it difficult to drive and to be around people due to irritability.  He reported that he had been married for 1 year and that his relationship was not good.  He indicated that he was not sure how his wife put up with him, and that he had mood swings, and that his wife was taking classes in order to cope with his situation.  He denied having a good relationship with his children; he had last seen them 30 years ago until recently, stating that since they found him, they were asking for money.  He was actively engaged in individual and group therapy, the records of which are of record and have been considered.  He reported that he had recently been in screaming matches with his wife and had been in an argument with VA police over driving too fast, and in an argument with people working the front desk.  It was reported that his symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner indicated that the only mental disorder diagnosed was PTSD.  Occupational and social impairment with reduced reliability and productivity best summarized his level of occupational and social impairment with regard to it.  

Based on the evidence, the Board concludes that prior to July 17, 2012, no more than a 30 percent rating is warranted, as occupational and social impairment with reduced reliability and productivity due to service-connected psychiatric symptoms was not present.  The examiner in August 2007 indicated that there were deficiencies in judgment, thinking, mood, family relations, and work, and that there was reduced reliability due to a mental disorder, but that examiner indicated that the social and occupational impairment seemed mostly related to an avoidant personality which is not service-connected.  Compensating the Veteran for non-service-connected disabilities under the guise of service-connected disabilities is not permitted.  38 C.F.R. § 4.14 (2015).  The Veteran reported in December 2007 that there were no mental health issues pre-service, but the examiner's conclusion still stands.  

The rest of the evidence from prior to July 17, 2012 indicates that due to service-connected psychiatric symptomatology, the Veteran had no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence shows that the Veteran had dogs as companions, had a number of hobbies which he actively participated in, socialized, and was in a relationship.  His GAFs, moreover, were mostly in the mid-60's, with only one of 50 and the rest about 55 or higher.  Moreover, his mental status examinations were mainly significant only for anxiety, and were otherwise normal.    

The Board also concludes that from July 17, 2012, no more than a 50 percent rating is warranted, as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, was not present.  Vet Center notes indicate that the Veteran was social with others and had some anxiety, but otherwise essentially normal mental status examination findings.  At the time of the November 2012 VA examination, his fiancée was visiting him frequently and his dogs were good companions and he enjoyed hobbies including bowling, fishing, and riding, and attended church.  He also went out to a restaurant most days and had made a friend at the Vet Center.  His GAF was 58 and the examiner indicated that he only had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that he was generally functioning satisfactorily , with normal routine behavior, self-car, and conversation.  In December 2012, he was in a bowling league and had been certified in SCUBA with a friend and was going to the gym and had clear speech and thought processes and only a slightly constricted affect.  He had been married for a year and they were working on their relationship and he had had visits from children whom he had not seen in many years.  The examiner considered all of his symptomatology and found that occupational and social impairment with reduced reliability and productivity best summarized his level of occupational and social impairment.  All of this accords with no more than a 50 percent rating, contrary to contentions to the contrary from the representative in January 2016.  The rating to be assigned is based on the degree of occupational and social impairment due to symptoms, rather than the reported severity of some of the symptoms, which was alluded to by the representative in January 2016 argument for a higher rating.  

Other considerations

The Board has considered any and all lay statements from the Veteran about the severity of his disabilities.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disorders at issue according to the appropriate diagnostic codes.  Probative competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected psychiatric disorder.  The symptoms and impairment caused by that disorder are specifically contemplated by the schedular rating criteria.  Under the rating criteria, occupational and social impairment due to all symptoms is considered.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the combined effect or collective impact of the service-connected psychiatric disorder at issue has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  In this case, the evidence does not show that the collective impact or combined effect of the disability at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: acquired psychiatric disorder, 50 percent; diabetes mellitus with left eye retinopathy, 20 percent; tinnitus, 10 percent; right and left lower extremity peripheral neuropathy, each 10 percent; hookworm, a post-operative right elbow mass, and bilateral hearing loss disability, each noncompensable, for a combined rating of 70 percent.  Accordingly, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.

The August 2007 VA psychiatric examination shows that the Veteran had 10 years of formal education and received his G.E.D. in service.  That and/or other evidence shows that he had prior work experience in welding, in a ship yard, in janitorial work, in dishwashing, in cold prep, and as a manager, and has been trained in meat cutting.  He has done landscaping and maintenance as well as furniture sales and drywall finishing, has been a surveyor, and has been a carpenter.  His most recent occupation was in quality control currently.  An April 2009 VA medical record indicates that the Veteran had been laid off of work permanently as the company went bankrupt.  

The preponderance of the evidence indicates that the Veteran's service-connected disabilities do not combine to preclude him from obtaining or retaining all forms of substantially gainful employment.  The Veteran has had a large number of occupations, in a broad variety of fields, including his most recent one in quality control; and he has a G.E.D.  While his service-connected disabilities may preclude some forms of substantially gainful employment, the preponderance of the evidence indicates that the Veteran is not unemployable due to his service-connected disabilities.  His last job was terminated because the company went bankrupt.  While he may have tried to obtain some jobs since then, unemployment is not the same as unemployability, and it would appear that the Veteran is capable of substantially gainful employment at this time, as he was when his last job was terminated due to the employer's bankruptcy.  As partial proof of this, the Board notes that he engages in a number of social activities and hobbies which suggest that he continues to be capable of obtaining and retaining substantially gainful employment.  He also reportedly enjoyed his work in quality control prior to that company's bankruptcy.

Based on the evidence, the Board finds that the Veteran is not entitled to a TDIU rating, as his service-connected disabilities do not combine to preclude him from all forms of substantially gainful employment.  

The preponderance of the evidence is against the claims, and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

A disability rating in excess of 30 percent for PTSD prior to July 17, 2012 and in excess of 50 percent for it from that date is denied.
	(CONTINUED ON NEXT PAGE)



A TDIU is denied.



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


